UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

BROADCAST MUSIC, INC., SCREEN GEMS- : . P13
EMI MUSIC INC. RONDOR MUSIC

INTERNATIONAL, INC. d/b/a IRVING MUSIC,
WELSH WITCH MUSIC, COMBINE MUSIC
CORP., and EMI CONSORTIUM SONGS, INC.
d/b/a EMI FULL NELSON MUSIC,

Plaintiffs, ORDER

y 19 CV 9314 (VB)

WAHTER, INC. d/b/a BOURBON STREET OF
MONROE a/k/a BOURBON STREET BAR AND
GRILL, and SCOTT M. BENOIT,

Defendants. :
xX

 

On October 8, 2019, plaintiffs Broadcast Music, Inc., Screen Gems-EMI Music Inc., Rondor
Music International, Inc., Welsh Witch Music, Combine Music Corp., and EMI Consortium Songs filed a
complaint against Wahter, Inc. and Scott M. Benoit (together “defendants”). (Doc. #1).

On October 24, 2019, plaintiffs docketed proofs of service, indicating service on Benoit on
October 12, 2019, and service on Wahter, Inc. on October 15, 2019. (Does. ##11, 12), Benoit had until
November 4, 2019, to respond to the complaint. Wahter, Inc. had until November 5, 2019, to respond to
the complaint.

On November 13, 2019, the Court ordered plaintiffs to seek a certificate of default and thereafter,
move for default judgment. (Doc. #13). Plaintiffs then filed a consent letter motion seeking an extension
of time for defendants to answer, move, or otherwise respond to the complaint. (Doc. #14). The Court
granted the request and extended defendants’ time to January 24, 2020. (Doc. #15).

To date, defendants have not answered, moved, or otherwise responded to the complaint.

Accordingly, provided that defendants remain in default, plaintiffs are ORDERED to seek a
certificate of default as to defendants by March 3, 2020, and thereafter to move for default judgment by
March 17, 2020. If plaintiffs fail to satisfy either deadline, the Court may dismiss the case without
prejudice for failure to prosecute or failure to comply with court orders, Fed. R. Civ. P. 41(b).

Plaintiffs shall serve a copy of this Order on defendants and file proof of service on the docket.

Dated: February 3, 2020
White Plains, NY
SO ORDERED:

Vincent L, Briccetti
United States District Judge
